Park Side Constr. Contrs., Inc. v Bryan's Quality Plus, LLC (2017 NY Slip Op 08837)





Park Side Constr. Contrs., Inc. v Bryan's Quality Plus, LLC


2017 NY Slip Op 08837


Decided on December 20, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-06772
 (Index No. 600492/14)

[*1]Park Side Construction Contractors, Inc., plaintiff- appellant, 
vBryan's Quality Plus, LLC, defendant third-party plaintiff-respondent, Rossana Storani, et al., defendants-respondents; Darwin National Assurance Company, et al., third-party defendants-appellants.


Anthony A. Capetola, Williston Park, NY (Robert Johnson of counsel), for plaintiff-appellant and third-party defendants-appellants.
Joseph A. Fazio, Mineola, NY, for defendants-respondents and defendant third-party plaintiff-respondent.

DECISION & ORDER
Appeal from an order of the Supreme Court, Nassau County (Timothy S. Driscoll, J.), entered July 21, 2015. The order denied the plaintiff's motion to discharge two mechanic's liens, and granted the cross motion of the defendant third-party plaintiff and defendants which was for leave to amend the notice of mechanic's liens nunc pro tunc.
ORDERED that the appeal is dismissed, with costs.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of a final judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order entered July 21, 2015 are brought up for review and have been considered on the appeal from the judgment entered November 3, 2016 (see CPLR 5501[a][1]; Park Side Constr. Contr., Inc. v Bryan's Quality Plus, LLC, _____ AD3d _____ [Appellate Division Docket No. 2016-10331; decided herewith]).
LEVENTHAL, J.P., CHAMBERS, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court